Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 1 of 13 PageID 6398




                            Exhibit B
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 2 of 13 PageID 6399




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

          Plaintiffs,
  v.
                                                        Case No. 8:19-cv-00710-MSS-TGW
  BRIGHT HOUSE NETWORKS, LLC,

          Defendant.


                DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S
    SECOND SET OF INTERROGATORIES ON THE RECORD COMPANY PLAINTIFFS

   PROPOUNDING PARTY: Defendant Bright House Networks, LLC


   RESPONDING PARTY:           Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Warner

   Records Inc., Atlantic Recording Corporation, Bad Boy Records LLC, Elektra Entertainment Group

   Inc., Fueled By Ramen LLC, Maverick Recording Company, Nonesuch Records Inc., Rhino

   Entertainment Company, The All Blacks U.S.A., Warner Music Inc., Warner Records/SIRE

   Ventures, WEA International Inc., Sony Music Entertainment, Arista Music, Arista Records LLC,

   LaFace Records LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin, The

   Century Family, Inc., Volcano Entertainment III, LLC, and Zomba Recording LLC


   SET NUMBER:                 Two (Nos. 13-14)

          Defendant Bright House Networks, LLC (“Bright House”), through its undersigned counsel

   and pursuant to Rule 33 of the Federal Rules of Civil Procedure, hereby propounds its Second Set

   of Interrogatories upon Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Warner Records

   Inc., Atlantic Recording Corporation, Bad Boy Records LLC, Elektra Entertainment Group Inc.,

   Fueled By Ramen LLC, Maverick Recording Company, Nonesuch Records Inc., Rhino

   Entertainment Company, The All Blacks U.S.A., Warner Music Inc., Warner Records/SIRE
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 3 of 13 PageID 6400




   Ventures, WEA International Inc., Sony Music Entertainment, Arista Music, Arista Records LLC,

   LaFace Records LLC, Provident Label Group, LLC, Sony Music Entertainment US Latin, The

   Century Family, Inc., Volcano Entertainment III, LLC, and Zomba Recording LLC (collectively

   “Record Company Plaintiffs”). Each Plaintiff shall answer each Interrogatory fully and in writing

   under oath, within thirty (30) days of service of these Interrogatories. Such responses shall be made

   in accordance with the Federal Rules of Civil Procedure, Local Rules, and any other applicable rules.

                                               DEFINITIONS

          Notwithstanding any definition below, each word, term, or phrase used in these Requests is

   intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure.

          1.      “Plaintiff,” “Plaintiffs,” “You,” or “Your” shall mean any or all of UMG Recordings,

   Inc., Capitol Records, LLC, Warner Records Inc., Atlantic Recording Corporation, Bad Boy

   Records LLC, Elektra Entertainment Group Inc., Fueled By Ramen LLC, Maverick Recording

   Company, Nonesuch Records Inc., Rhino Entertainment Company, The All Blacks U.S.A., Warner

   Music Inc., Warner Records/SIRE Ventures, WEA International Inc., Sony Music Entertainment,

   Arista Music, Arista Records LLC, LaFace Records LLC, Provident Label Group, LLC, Sony Music

   Entertainment US Latin, The Century Family, Inc., Volcano Entertainment III, LLC, and Zomba

   Recording LLC, and/or any of its or their representatives, all past and present predecessors,

   successors, subsidiaries, affiliates, and parent companies, and all past and present directors, officers,

   partners, employees, agents, representatives, or persons acting on behalf of the foregoing entities.

          2.      “Bright House” shall refer to Defendant in the above-captioned matter, Bright House

   Networks, LLC.

          3.      “CAS” shall refer to the Copyright Alert System.

          4.      “Cloud Storage Account” shall mean any account, application, data repository, or

   virtual mailbox capable of sending, receiving, and/or storing messages or information electronically
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 4 of 13 PageID 6401




   using a computer or other electronic device, and includes, without limitation, email accounts, cloud-

   based storage accounts (e.g., Dropbox, Box.com, iCloud, Google Drive, etc.), cloud-based servers

   (e.g., Digital Ocean, Rackspace, Amazon S3, Google Cloud, Microsoft Azure, etc.), cloud-based

   data repositories (e.g., Github, Gitlab, Bitbucket, etc.) and email accounts (e.g., Outlook, Gmail,

   Yahoo, etc.).

          5.       “Communication” or “communications” means the transmittal of information (in the

   form of facts, ideas, inquiries, or otherwise), whether orally, in writing, or otherwise, including but

   not limited to written correspondence, reports, mailings, conversations, meetings, letters, notes,

   recordings, and telegraphic, facsimile, telex, or computer-assisted electronic messages (including

   but not limited to e-mail, text messaging, instant messaging, VoIP calls, video conferencing, and

   posts on social media platforms or blogs).

          6.       “Complaint” shall refer to Plaintiffs’ complaint filed on or about March 22, 2019, in

   the above-captioned matter and any filed amendments thereto, including Plaintiffs’ First Amended

   Complaint filed on January 15, 2020.

          7.       “Copyright Works” shall refer to those works You claim were infringed and for

   which You seek relief in this litigation.

          8.       “Document” or “documents” as used herein shall have the broadest possible

   construction under the Federal Rules of Civil Procedure.

          9.       “Electronic Storage Device” shall mean remote storage systems; servers (including

   but not limited to virtual servers); hosted servers (including but not limited to virtual hosted servers);

   computers; CPUs; hard drives; disk drives; flash drives; virtual file systems; cellular telephones;

   smart phones; SIM cards; CDs; DVDs; USB drives; any devices that contain any hard drive, disk

   drive, flash drive, flash memory, and/or SIM card; and any other device or medium that can be used
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 5 of 13 PageID 6402




   to store data or information in any electronic format or that can be used to view, convert, process, or

   manipulate data or information in any way.

          10.     “ISP” shall refer to Internet Service Provider.

          11.     “MarkMonitor” shall refer to MarkMonitor, Inc. and its predecessors, successors,

   subsidiaries, affiliates, members, shareholders, directors, officers, past and present employees,

   agents, representatives, consultants, and any other person acting or purporting to act, on

   MarkMonitor’s behalf.

          12.     “Residential ISP Customer” shall refer to any customer of an ISP that is, for example,

   an individual or residence, and otherwise not a university, college, city, municipality, hospital, hotel,

   or any other type of institutional or corporate customer, including but not limited to any type of

   customer that would be targeted by a university-specific or corporate peer-to-peer notice program or

   a university-specific or corporate peer-to-peer litigation program.

          13.     “Non-Residential ISP Customer” shall refer to any customer of an ISP that is, for

   example, a university, college, city, municipality, hospital, hotel, or any other type of institutional

   or corporate customer, including but not limited to any type of customer that would be targeted by a

   university-specific or corporate peer-to-peer notice program or a university-specific or corporate

   peer-to-peer litigation program.

          14.     “RIAA” shall refer to the Recording Industry Association of America and its

   predecessors, successors, subsidiaries, affiliates, members, shareholders, directors, officers, past and

   present employees, agents, representatives, consultants, and any other person acting, or purporting

   to act, on the RIAA’s behalf.
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 6 of 13 PageID 6403




          15.      “Person” shall mean and include a natural person, individual, partnership, firm,

   corporation, limited liability company, or any kind of business or legal entity, including its agents

   or employees.

          16.      “Identify” shall mean, when used in reference to:

                   (a)    a Person that is a natural person, his or her: (i) full name; (ii) present or last

                          known job position, business affiliation, and job description; and (iii) present

                          or last known home and business addresses.

                   (b)    a Person that is a partnership, firm, corporation, or any kind of business or

                          legal entity, its: (i) legal name and any d/b/a; and (ii) its business address(es).

                   (c)    a Document, its: (i) author; (ii) subject matter, title and date, and the total

                          number of pages thereof; (iii) the date on which it was first reviewed, obtained

                          by, furnished to, or prepared by You; (iv) each and every addressee; (v) each

                          and every person to whom copies were sent and/or by whom copies were

                          received; and (vi) its present location(s) and custodian(s), or its disposition if

                          no location(s) or custodian(s) is specified in response to subject (vi) thereof.

                   (d)    a Communication, (i) the date of the Communication, (ii) all Persons present

                          for the Communication, (iii) the approximate duration of the Communication,

                          (iv) the subject matter of the Communication, (v) the method of

                          communication (e.g., in person, by telephone, by email, by chat application,

                          etc.), and (vi) a detailed description of the contents of the Communication.

                   (e)    a “copyright” or a “Copyright Work,” identify the work, the author, the artist,

                          the current owner, any current exclusive licensee, the U.S. copyright

                          registration number, and the date of the registration.
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 7 of 13 PageID 6404




                  (f)     a “copyright infringement” or “infringement,” identify the copyright

                          infringed, each person or entity believed by You to have infringed it

                          (including any facts You will rely upon to prove the infringement), the

                          exclusive right of the copyright owner that has been infringed, and the date(s)

                          of each alleged infringement.

          17.     Whenever used herein, the singular shall be deemed to include the plural, and the

   plural shall be deemed to include the singular; the masculine shall be deemed to include the feminine,

   and the feminine shall be deemed to include the masculine; the disjunctive (“or”) shall be deemed

   to include the conjunctive (“and”), and the conjunctive (“and”) shall be deemed to include the

   disjunctive (“or”); and each of the functional words “each,” “every,” “and,” and “all” shall be

   deemed to include each of the other functional words.

          18.     The terms “relating,” “referring,” “reflecting,” “concerning,” and their variants shall

   be construed to bring within the scope of the interrogatory any Document or information that

   explicitly or implicitly comprises, evidences, embodies, constitutes, describes, responds to, reflects,

   was reviewed in conjunction with, or was generated as a result of the subject matter of the

   interrogatory, including, without limitation, all information that reflects, records, memorializes,

   discusses, evaluates, considers, reviews, reports, or otherwise evidences the existence of the subject

   matter of the interrogatory.

          19.     As used herein, the terms “this lawsuit,” “this litigation,” and “this case” refer to the

   above-captioned litigation, UMG Recordings, Inc., et al. v. Bright House Networks, LLC, Civil

   Action No. 8:19-cv-00710-MSS-TGW, pending in the United States District Court for the Middle

   District of Florida, Tampa Division.
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 8 of 13 PageID 6405




                                             INSTRUCTIONS

             1.   Each interrogatory listed below seeks all information that is within Your knowledge,

   possession, custody, or control, as well as all of the information that is within the knowledge,

   possession, custody, or control of Your attorneys or agents, and any other person acting on Your

   behalf.

             2.   If You are unable to answer fully any interrogatory due to a lack of knowledge or

   information, You must answer the interrogatory to the fullest extent possible and state the reason or

   reasons why You are unable to completely answer the interrogatory.

             3.   If, in answering any of these interrogatories, You are not aware of exact dates,

   amounts, or other figures or facts, but You have information permitting You to make an approximate

   or estimated answer, You must state each answer and indicate that it is an approximation or estimate

   because more precise information is not known or available to You.

             4.   In lieu of describing a Document, You may attach to Your answers a true and correct

   copy of a Document or Documents, provided that each Document is appropriately marked to identify

   the interrogatory to which the Document is responsive. If the Document or Documents You attach

   is only a part of the information requested, You must provide the remaining information in writing

   in response to the applicable interrogatory. If any Document identified is no longer in Your

   possession, custody, or control, or is no longer in existence, state whether it is: (a) lost or missing;

   (b) destroyed; (c) transferred voluntarily or involuntarily to others and, if so, to whom; or (d)

   otherwise disposed. In each instance, explain the circumstances surrounding and the authorization

   for each disposition, and state the approximate date thereof.

             5.   If a Document or response is being provided on behalf of more than one Plaintiff,

   such Document or response must state as much.
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 9 of 13 PageID 6406




          6.      If You claim that a Communication or Document is protected from production by the

   attorney-client privilege, the work product doctrine, or any other privilege or protection, You must

   supply at the time of responding to these interrogatories a schedule that specifically identifies: (a)

   each such Document or Communication by date; (b) author(s); (c) the person(s) to whom the

   Document or Communication was directed; (d) the nature of the Document or Communication (e.g.,

   letter memorandum); (e) subject matter, title, and number of pages; and (f) the basis for withholding

   the Document or Communication.

          7.      If You learn that any of Your responses to these interrogatories were incomplete or

   incorrect, You must promptly amend or supplement the incomplete/incorrect responses.

          8.      All interrogatories herein are continuing in nature, and any subsequently discovered

   or additional information responsive to these interrogatories shall be supplied to Bright House

   immediately upon Your learning such information.

                                         INTERROGATORIES


          INTERROGATORY NO. 13:

          Identify which sound recordings listed on Exhibit A (including any amendments to same) to

   Plaintiffs’ Complaint were first issued or released together on or as albums or compilations,

   including for each the name of the corresponding album or compilation.

          INTERROGATORY NO. 14:

          For each sound recording listed on Exhibit A (including any amendments to same) to

   Plaintiffs’ Complaint, identify each RIAA Notice that references the allegedly infringed file

   corresponding to that sound recording.
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 10 of 13 PageID 6407




   Dated: February 13, 2020           By: /s/ Seth E. Spitzer

                                      William J. Schifino Jr.
                                      Florida Bar No. 564338
                                      John A. Schifino
                                      Florida Bar No. 72321
                                      Ryan Lee Hedstrom
                                      Florida Bar Number 124724
                                      GUNSTER, YOAKLEY & STEWART, P.A.
                                      401 East Jackson Street, Suite 2500
                                      Tampa, Florida 33602
                                      Phone: 813.228.9080
                                      Fax: 813.228.6739
                                      Email: wschifino@gunster.com
                                      Email: jschifino@gunster.com
                                      E-mail: RHedstrom@gunster.com
                                      Secondary Email: cmarlowe@gunster.com
                                      Secondary Email: adavis@gunster.com

                                      Michael S. Elkin
                                      Thomas Patrick Lane
                                      Seth E. Spitzer
                                      WINSTON & STRAWN LLP
                                      200 Park Avenue
                                      New York, New York 10166-4193
                                      Phone: 212.294.6700
                                      Fax: 212.294.4700
                                      E-mail: melkin@winston.com
                                      E-mail: tlane@winston.com
                                      E-mail: sspitzer@winston.com

                                      Jennifer A. Golinveaux
                                      WINSTON & STRAWN LLP
                                      101 California Street
                                      San Francisco, California 94111
                                      Phone: 415.591.1000
                                      Fax: 415.591.1400
                                      E-mail: jgolinveaux@winston.com

                                      Erin R. Ranahan
                                      Shilpa A. Coorg
                                      WINSTON & STRAWN LLP
                                      333 S. Grand Avenue
                                      Los Angeles, CA 90071
                                      Phone: 213.615.1933
                                      Fax: 213.615.1750
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 11 of 13 PageID 6408




                                      E-mail: eranahan@winston.com
                                      E-mail: scoorg@winston.com

                                      Counsel for Defendant
                                      Bright House Networks, LLC
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 12 of 13 PageID 6409




                                    CERTIFICATE OF SERVICE

                    United States District Court for the Middle District of Florida

                                  Case No. 8:19-cv-00710-MSS-TGW

          I am a resident of the State of New York, over the age of eighteen years, and not a party to

   the within action. My business address is Winston & Strawn, LLP, 200 Park Avenue, New York,

   New York 10166-4193. On February 13, 2020, I served a copy of the following document:

                       DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S

                 SECOND SET OF INTERROGATORIES TO THE RECORD

                                    COMPANY PLAINTIFFS

             by electronically transmitting copies of the documents listed above via email to the
             addressees as set forth below, in accordance with the parties’ agreement to be served
             electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or Local Rule of
             Court, or court order. No error messages were received after said transmission.

    David C. Banker                                   Matthew J. Oppenheim
    Bryan D. Hull                                     Scott A. Zebrak
    BUSH ROSS, P.A.                                   Jeffrey M. Gould
    1801 North Highland Avenue                        OPPENHEIM + ZEBRAK, LLP
    P.O. Box 3913                                     4530 Wisconsin Ave. NW, 5th Fl.
    Tampa, FL 33601-3913
    Telephone: (813) 224-9255                         Washington, DC 20016
    dbanker@bushross.com                              Telephone: (202) 621-9027
    bhull@bushross.com                                matt@oandzlaw.com
                                                      scott@oandzlaw.com
                                                      jeff@oandzlaw.com
    Attorneys for Plaintiffs
                                                      Attorneys for Plaintiffs

    Mitchell A. Kamin                                 Jonathan M. Sperling
    Neema T. Sahni                                    Jacqueline C. Charlesworth
    Nicholas M. Lampros                               COVINGTON & BURLING LLP
    J. Hardy Ehlers                                   The New York Times Building
    COVINGTON & BURLING LLP                           620 Eighth Avenue
    1999 Avenue of the Stars, Suite 3500              New York, NY 10018-1405
    Los Angeles, CA 90067-4643                        Telephone: (212) 841-1000
    Telephone: (424) 332-4800                         jsperling@cov.com
    mkamin@cov.com                                    jcharlesworth@cov.com
    nsahni@cov.com
    nlampros@cov.com                                  Attorneys for Plaintiffs
    jehlers@cov.com
    Attorneys for Plaintiffs
Case 8:19-cv-00710-MSS-TGW Document 217-2 Filed 10/27/20 Page 13 of 13 PageID 6410




            I declare under penalty of perjury under the laws of the United States of America that the

   above is true and correct.

   Signed: /s/ Seth E. Spitzer
           Seth E. Spitzer

   Dated:    February 13, 2020
